DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Input device with reinforcement plate and wider grounding wire”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in US 2009/0135364 (hereinafter Lee) in view of Hotelling et al. in US 2008/0062140 (hereinafter Hotelling) and Kataoka in US 2007/0134945 (hereinafter Kataoka).
Lee discloses a device comprising a support base (Lee’s Fig. 5 and par. 74: see panel 2000); an extended portion (Lee’s Fig. 5 and par. 75, 81: portion 100b of PCB 1000) extending outward from the support base (Lee’s Fig. 5), the extended portion having a first main surface (Lee’s Fig. 5: top as seen) and a second main surface opposite to the first main surface (Lee’s Figs. 5-6, behind the view shown); a plurality of lead-out wires (Lee’s Figs. 5-6 and par. 76: see DAT, CSX, DCS lines) disposed on the first main surface of the extended portion (Lee’s Figs. 5-6); at least one grounding wire (Lee’s Figs. 5-6 and par. 76-77: see GND4 to GND6) disposed on the first main surface of the extended portion (Lee’s Figs. 5-6), the grounding wire extending 
Lee fails to disclose a sensor unit disposed on the support base and including a plurality of electrode parts in electrical conductions with the plurality of leads, or a reinforcement plate disposed on the second main surface of the extended portion.
However, in the related field of endeavor of displays, Hotelling discloses an input device integrated on a display with a sensor unit (Hotelling’s par. 14-15) disposed on the support base (Hotelling’s par. 14: display) and including a plurality of electrode parts (Hotelling’s par. 15). Hotelling also discloses using FPCs for the circuit boards to place them as necessary in a hanheld device (Hotelling’s par. 163). Therefore, it would have been obvious to one of ordinary skill in the art, to integrate a touchscreen on Lee’s display, in order to obtain the benefit of integrating an input device on the display (Hotelling’s par. 11-13) and to use an FPC for Lee’s circuit board, in order to obtain the benefit of appropriate placement in handheld devices (Hotelling’s par. 163).
Still, Lee in view of Hotelling fail to disclose or a reinforcement plate disposed on the second main surface of the extended portion.
Nevertheless, in the related field of endeavor of circuit boards for electronics, Kataoka discloses a reinforcement plate (Kataoka’s Figs. 1-3, 7 and par. 58-59: see 3) disposed on a second main surface of a circuit board (Kataoka’s Figs. 1-3 per par. 58-59: see 100), the reinforcement plate extending on a region of the support base (Kataoka’s Figs. 1, 3, 7: see 3) so as to form an inner edge thereof (Kataoka’s Fig. 1, 7 and par. 60: see 32) without reaching the an edge of the circuit board (Kataoka’s Fig. 1, 7: see space between 32 and top Y), an inner 
a tip portion of the inner edge contour closest to the support base (Kataoka’s Fig. 7: see tip 31 of edge 32 closest to top, which upon combination is where Lee’s Fig. 5 portion 100a and panel 2000 are located) is disposed at a position which overlaps the outside wires (Kataoka’s Fig. 7: see tip 31 which overlaps the outermost wire 2). 
Thus, it would also have been obvious to one of ordinary skill in the art to use Kataoka’s reinforcement plate to cover a portion of the Lee’s circuit board (Lee’s Fig. 5: see portion 100b of PCB 1000) without reaching the base (Kataoka’s Fig. 1, 7: plate 3 would be formed on portion 100b of PCB1000 of Lee’s Figs. 5-6 and would not reach base 2000) and for the tip of the edge contour to cover the ground wires (Kataoka’s Fig. 7 see tip 31 overlapping outermost wires which are GND4 and GND6 in Lee’s Figs. 5-6) in order to obtain the benefit of improving workability and suitability for connection (Kataoka’s par. 2). 
By doing such combination, Lee in view of Hotelling and Kataoka disclose:
An input device (upon combination with Hotelling’s par. 14-15) comprising: 
a support base (Lee’s Fig. 5 and par. 74: see panel 2000); 
a sensor unit (upon combination with Hotelling’s par. 14-15: touch screen) disposed on the support base (Hotelling’s par. 14-15: display which upon combination is equivalent to Lee’s Fig. 5: panel 2000) and including a plurality of electrode parts (Hotelling’s par. 15: display electrodes as touch electrodes); 
an extended portion (Lee’s Fig. 5 and par. 75, 81: portion 100b of PCB 1000) extending outward from the support base (Lee’s Fig. 5), the extended portion having a first main surface (Lee’s Fig. 5: top as seen) and a second main surface opposite to the first main surface (Lee’s Figs. 5-6, behind the view shown); 
a plurality of lead-out wires (Lee’s Figs. 5-6 and par. 76: see DAT, CSX, DCS lines) disposed on the first main surface of the extended portion (Lee’s Figs. 5-6) so as to be in 
at least one grounding wire (Lee’s Figs. 5-6 and par. 76-77: see GND4 to GND6) disposed on the first main surface of the extended portion (Lee’s Figs. 5-6), the grounding wire extending alongside the lead-out wires (as shown in Figs. 5-6); and 
a reinforcement plate (upon combination with Kataoka’s Figs. 1-3, 7 and par. 58-59: see plate 3) disposed on the second main surface of the extended portion (upon combination, Lee’s Figs. 5-6: portion 100B of PCB1000 is equivalent to PCB 100 in Kataoka’s Figs. 1-3 per par. 58-59), the reinforcement plate extending from an outer edge portion of the extended portion (Kataoka’s Figs. 1, 3, 7: see 3 extending from lower Y [outer edge portion of 10] which is equivalent to outer edge of portion 100b of 1000 in Lee’s Figs. 5-6) toward the support base (Kataoka’s Fig. 1, 7: see 3 extending vertically up and Fig. 3 extending horizontally left) so as to form an inner edge thereof (Kataoka’s Fig. 1, 7 and par. 60: see 32) without reaching the support base (Kataoka’s Fig. 1, 7: see space between 32 and top Y which upon combination is where Lee’s Fig. 5 portion 100a and panel 2000 are located), 
wherein, when viewed from a direction normal to the second main surface of the extended portion (Lee’s Figs. 5-6, as seen from normal to the page), a width of the grounding wire (Lee’s Fig. 6: see GND4 and GND6) is greater than a width of the lead-out wires (Lee’s Fig. 6 and par. 82: GND4 and GND6 have broader line width), an inner edge contour (Kataoka’s Fig. 1, 7 and par. 60: see 32) formed by the inner edge of the reinforcement plate forms a non-straight line (Kataoka’s Fig. 1, 7 and par. 60, 81: see 31), and 
a tip portion of the inner edge contour closest to the support base (Kataoka’s Fig. 7: see tip 31 of edge 32 closest to top, which upon combination is where Lee’s Fig. 5 portion 100a and panel 2000 are located) is disposed at a position which overlaps the grounding wire (Kataoka’s Fig. 7: see tip 31 which overlaps the outermost wire 2 which is equivalent to the outermost wire in Lee’s Fig. 6: GND6 or GND4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hotelling and Kataoka as applied above, in further view of Anno in US 2010/0085326 (hereinafter Anno).
Lee in view of Hotelling and Kataoka fail to disclose wherein the plurality of lead-out wires and the grounding wire contain silver. However, in the related field of endeavor of peripheral lead wires in a display, Anno discloses a plurality of peripheral display wires containing silver (Anno’s Fig. 5 and par. 110: peripheral lines 6 formed with silver).  Therefore, it would have been obvious to one of ordinary skill in the art that Lee’s plurality of lead-out and the grounding wire wires (Lee’s Fig. 6: DAT, CSX, DCS and GND equivalent to Anno’s Fig. 5: lines 6) contain silver (Anno’s par. 110) in order to obtain the predictable result of using a known material for formation of lines not on the display area (Anno’s par. 110).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art fails to disclose “wherein the inner edge contour of the support base end includes: a first part overlapping at least the lead-out wires; a second part including the tip portion and overlapping the grounding wire; and a third part disposed between the first part and the second part, and including a portion overlapping the grounding wire”.
Dependent claims 3-7 are indicated as allowable for at least the same reason.
The combination of Lee and Kataoka fail to disclose or make obvious the limitations of claim 2.
Nor does any other prior art disclose these features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakagawa et al. in US 2014/0192309 discloses a cover on a flexible display touch device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621